J-S32045-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: K.A., a Minor,                    :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
APPEAL OF: M.A., Birth Mother,           :
                                         :
                 Appellant               :           No. 251 WDA 2015

            Appeal from the Order entered on January 21, 2015
            in the Court of Common Pleas of Allegheny County,
               Orphans' Court Division, No. CYS 277 of 2010


IN RE: L.A., a Minor,                    :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
APPEAL OF: M.A., Birth Mother,           :
                                         :
                 Appellant               :           No. 252 WDA 2015

            Appeal from the Order entered on January 21, 2015
            in the Court of Common Pleas of Allegheny County,
               Orphans' Court Division, No. TPR 079 of 2014

BEFORE: SHOGAN, OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JUNE 03, 2015

     M.A. (“Mother”) appeals the Order granting the Petitions filed by the

Allegheny County Office of Children, Youth and Families (“CYF”) to

involuntarily terminate her parental rights to her son, K.A. (born 1/3/2003),

and daughter, L.A. (born 2/16/1999) (collectively “Children”), pursuant to
J-S32045-15

section 2511(a)(2), (5), (8) and (b) of the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8) and (b).1 We affirm

      The trial court summarized the relevant factual and procedural history

of this case in its Opinion. See Trial Court Opinion, 3/13/15, at 1-4. We

adopt the trial court’s recitation for purposes of this appeal. See id.

      On appeal, Mother raises the following question for our review:

         Did the trial court abuse its discretion and/or err as a matter
         of law in concluding that CYF met its burden of proving[,] by
         clear and convincing evidence[,] that [the] termination of
         Mother’s parental rights would best serve the needs and the
         welfare of the [C]hildren pursuant to 23 Pa.C.S.A. § 2511(b)?

Brief for Mother at 7.

      Our standard of review is as follows:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. … [O]ur standard of
      review requires an appellate court to accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. As has been often stated,
      an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness,
      partiality, prejudice, bias, or ill-will.

      … [U]nlike trial courts, appellate courts are not equipped to
      make the fact-specific determinations on a cold record, where
      the trial judges are observing the parties during the relevant
      hearing and often presiding over numerous other hearings

1
  The trial court also terminated the parental rights of K.B. (“Father”) and
“Unknown Father.” Father did not appeal the termination of his parental
rights to the Children.

                                  -2-
J-S32045-15

      regarding the child and parents. Therefore, even where the
      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must
      resist the urge to second guess the trial court and impose its
      own credibility determinations and judgment; instead we must
      defer to the trial judges so long as the factual findings are
      supported by the record and the court’s legal conclusions are not
      the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citations

omitted).

      Termination of parental rights is controlled by section 2511 of the

Adoption Act.   See 23 Pa.C.S.A. § 2511.       Pursuant to that section, the

burden is on the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “[C]lear and convincing

evidence is defined as testimony that is so clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.”   Id. (citation

and quotation marks omitted).

      Satisfaction of any one subsection of section 2511(a), along with

consideration of section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   In this case, Mother does not contest that there is competent

evidence in the record to support the termination of her parental rights to

the Children under at least one subsection of 2511(a). See Mother’s Brief at




                                  -3-
J-S32045-15

13.   Rather, Mother challenges the trial court’s decision to terminate her

parental rights based upon section 2511(b), which states the following:

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      Regarding section 2511(b), the court inquires whether the termination

of Mother’s parental rights would best serve the developmental, physical and

emotional needs and welfare of the Children. See In re C.M.S., 884 A.2d

1284, 1286-87 (Pa. Super. 2005).        “Intangibles such as love, comfort,

security, and stability are involved in the inquiry into the needs and welfare

of the child.”   Id. at 1287 (citation omitted).   The trial court must also

discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond. Id.; see also

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (stating that “the court

must take into account whether a bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship.”); In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008)

(explaining that, in cases where there is no evidence of any bond between



                                 -4-
J-S32045-15

the parent and child, it is reasonable to infer that no bond exists).

Additionally, “the strength of emotional bond between a child and a potential

adoptive parent is an important consideration in a ‘best interests’ analysis.”

In re I.J., 972 A.2d 5, 13 (Pa. Super. 2009); see also In re T.S.M., 71

A.3d 251, 268 (Pa. 2013) (stating that “courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.”). Moreover, trial courts are not

required to use expert testimony when conducting a bonding analysis, and

may utilize evaluations by social workers and caseworkers to show the bond

between parents and their children. In re Z.P., 994 A.2d at 1121. Finally,

the focus in terminating parental rights under section 2511(a) is on the

parent, but it is on the child under section 2511(b).    In re Adoption of

C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).

      On appeal, Mother contends that the termination of her parental rights

may permanently sever the loving relationship between her and L.A.

Mother’s Brief at 13. Mother points out that Dr. Neil Rosenblum, a licensed

clinical psychologist, provided expert testimony that L.A. has a relationship

with Mother, she loves Mother, and there is a bond between them. Id. at

13-14. Mother claims that there is still a relationship between her and K.A.,

even though she is not visiting him.    Id. at 14.   Mother asserts that her

older daughter has indicated that K.A. misses Mother and wants Mother to

come home. Id. Mother desires to have contact with the Children, so that



                                 -5-
J-S32045-15

they can enjoy the benefit of her love and companionship.       Id.   Mother

contends that the trial court’s Orders should be reversed, as CYS failed to

prove, by clear and convincing evidence, that the termination of her parental

rights best serves the needs and welfare of the Children. Id. at 14-15.

     In its Opinion, the trial court addressed Mother’s claim, set forth the

relevant law, and concluded that her claim lacks merit.     See Trial Court

Opinion, 3/13/15, at 5-11. We concur with the sound reasoning of the trial

court and affirm on this basis. See id.

     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/3/2015




                                 -6-
/
                                (                                   Circulated 05/13/2015 11:14 AM




                                   IN THE COURT OF COMMON PLEAS
                                OF ALLEGHENY COUNTY, PENNSYLVANIA

            IN RE:                                   ORPHANS' COURT DIVISION

            K.A.,    a minor,                        NO.: CYS - 277 of 2010

            L.A.,    a minor,                        No. TPR 079 OF 2014


                                                     OPINION

                                                     BY:

                                                     Honorable Arnold Klein
                                                     440 Ross Street
                                                     Suite 5039
                                                     Pittsburgh, PA 15219

                                                     Copies to:

                                                     Alexandra Gruskos,Esq.
                                                     Allegheny County Office
                                                     of Children, Youth and
                                                     Families
                                                     445 Fort Pitt Boulevard
                                                     Suite 101
                                                     Pittsburgh, PA 15219

                                                     Cynthia Moore, Esquire
                                                     Kidsvoice
                                                     437 Grant Street
                                                     Frick Building, Suite 700
                                                     Pittsburgh, PA 15219
    Gu
    lrtl                                             Raymond Sanchez, Esq.
    _J

    ---u,                                            Juvenile Court Project
                                                     1100 Koppers Building
                                                     436 Seventh Avenue
                                                     Pittsburgh, PA 15219
                                                              Circulated 05/13/2015 11:14 AM




                       IN THE COURT OF COMMON PLEAS
                    OF ALLEGHENY COUNTY,  PENNSYLVANIA



IN RE:                               ORPHANS' COURT DIVISION

K.A.,    a minor,                    No.   CYS 277 OF 2010

L . A. , a minor,                    No.   TPR 079 OF 2014



                              Introd
                                   uction

        The Allegheny County Office of Children, Youth and

Families ("CYF") filed a Petition to Terminate the Parental

Rights of K.A.       ("Father) and M.A.    ("Mother")   to their son,

K.A.,    (age 12) and their daughter L.A.,        (age 16).     The Court

granted CYF's petitions and terminated the parental rights

of Mother,     Father and Unknown Father to both children            on

January 21, 2015.        Father did not appear at trial.         Mother

did appear at trial and she has appealed this court's order

upon the basis that the termination of her parental rights

does not meet the needs and welfare of the children.




                                     1
                                                     i.          Circulated 05/13/2015 11:14 AM
                                                     \ .




                         Procedural History

     CYF opened its case for K.A. and L.A. in November 2008,

as the result of a referral from Ohio's child welfare

agency.     The children came into the care of CYF on March 9,

2009.     They were adjudicated dependent May 1, 2009              in

Allegheny County, but their dependency actually dates back

to October 30, 2008     when they were found to be dependent in

Logan County, Ohio.

        When CYF initiated contact with the children,               they were

living in Pittsburgh at the home of their nineteen years old

sister and her paramour along with two other siblings1•                      In

other words, all five children were living in the residence

of an older sister.      Mother was,     at that time,         still living

in Ohio.     Mother returned to Pittsburgh in December               2008.

        In home services were provided through CYF beginning                    in

February 2009.    Services    of various types   continued

throughout this case.        K.A. was removed March 30,           2009    and

never returned to mother's       care.    L.A. was in foster care

from March 30, 2009 to July 2011.         L.A. was         returned to


The children ranged in age at that time from 2 years to 12
1


or 13 years, excluding the older sister who was19 years of
age and who had a child of her own.
                                    2
                                                   /,..-···
                                                                     Circulated 05/13/2015 11:14 AM
                                                   l




mother's    care from July 13, 2011 to February 2013.                   During

part of that time, mother and L.A.          lived in Ohio.           For     at

least part of that time, L.A.        was involved with Ohio's                 child

welfare agency because in January 2013 their agency came to

Pennsylvania     and took L.A.    back to Ohio after she or she and

mother had returned to the Pittsburgh area.                   L.A.   returned

to Pittsburgh in the summer of 2013 and CYF took her back

into care on July      8, 2013.

        CYF established a family service plan (FSP) in 2009 for

mother.     The court will not address it because it is not an

issue in this appeal.        It is sufficient to say for purposes

of this appeal, which does not contest the Court's findings

and conclusions regarding the Section 251l(a)                  factors, that

mother failed to make reasonable progress on her FSP goals.

        CYF's goal was changed from reunification to adoption

for K.A. and L.A. on May 28,        2014.    Termination of parental

rights petitions were filed for both children on May 6,

2014.     The trial was conducted on the TPR petitions on

January 9,     2015,   and the Court announced its            adjudication

with a detailed statement of the findings of fact and

conclusions     of law supporting its adjudication              on January


                                     3
                                                   (         Circulated 05/13/2015 11:14 AM




21, 2015.     Mother then filed a timely appeal.          Her Concise

Statement of Errors Complained of on Appeal pursuant               to

Pa.R. App.P.    1925(c)      raised the following single issue:

          The iiial court abused its discretion and/or erred as
          a matter of law in concluding that CYF met its burden
          of proving by clear and convincing evidence that
          termination of Mother's parental rights would best
          serve the needs and welfare of the child pursuant to
          23 Pa.C.S. §25ll(b). Such termination immediately,
          permanently and unnecessarily deprives the child of
          the love, companionship and affection of her
          biological mother. It also jeopardizes her
          relationship with her siblings and extended family.

                                 STATEMENT OF FACTS

     The court's findings of facts are set             forth in the

January 21,     2015 transcript, which is incorporated by

reference.

                                 DISCUSSIONS

        In addition   to deciding whether grounds existed to

terminate mother's        parental rights under Section 25ll(a)2,

the Court must also        consider whether    termination of parental

rights meets the needs and welfare of the children,               23

Pa.C.S.A. 25ll(b), Section 2511(b) provides in pertinent

part:



223.Pa.C.S.A.     §25ll(a)
                                      4
                                                         Circulated 05/13/2015 11:14 AM




     The court in terminating the rights of a parent
     shall give primary consideration to the
     developmental, physical and emotional needs and
     welfare of the child.

     The best interests      of the child analysis   under Section

2511(b)   requires   that,


     The court should also consider the importance of
     continuity of relationships to the child, because
     severing close parental ties is usually extremely
     painful. The court must consider whether a natural
     parental bond exists between child and parent, and
     whether termination would destroy an existing,
     necessary and beneficial relationship. Most
     importantly, adequate consideration must be given
     to the needs and welfare of the child.

In re T.A.C., 2015 PA Super 31         (Feb. 11, 2015) quoting, In

re K.Z.S.,   946 A.2d 753, 760 (Pa.Super.2008), (emphasis

added).

     K.A. has not been in his mother's care since he was

seven years old.      His mother's visits were less than once

per week under supervision. Mother's last visit with K.A.

was on December 10, 2012.       All of mother's visits were

suspended after February 2013 because they were having a

detrimental affect on K.A., such as he was urinating on

himself when he returned from the visits.         K.A. is a child

who has cognitive and developmental disabilities and he does


                                   5
                                                                 Circulated 05/13/2015 11:14 AM




not readily     form bonds with others.       For all practical

purposes    K.A.   has no bond with mother.         Breaking   what bond

does exist with mother       will have no detrimental          effect     on

him.

       K.A. is now placed with very capable             foster parents.         It

is close to certain      that K.A.'s      current    foster parents       will

adopt him.      He calls them "mom and dad".            They have decades

of experience      as foster parents      of children     with special

needs,   some of whom they have adopted.            Foster mother       works

at Pressley     Ridge,   a school   for children      with special       needs,

and foster     father is retired.         They live in a large house

with ample room for K.A.       and the other children          and adults

who reside there.        His foster    family ensures      that K.A.

receives    needed mental    health    services.

       K.A. is coming     out of his shell in his current            foster

home and interacting       more with others      and his behavior         has

improved     since he was placed      with this foster family.            The

foster parents      have a large and close extended            family    that

allows   K.A. to interact     with others.       K.A.    is enrolled      is

school     in the Keystone   Oaks School      District,    which has an

autistic    program.     Foster parents      are planning      on K.A.


                                      6
                                                                 Circulated 05/13/2015 11:14 AM




participating     in activities,       such as Special Olympics.              They

are also teaching       him responsibilities       and incorporating           him

into the family by having          him do chores.

     K.A. has developed       a good relationship          with his current

pre-adoptive     parents.    He is doing well in his current

foster home.      His foster parents         have skill and experience

dealing    with children    with developmental          impairments.         K.A.

has made marked       improvement     since coming      into their home.

Mother    admitted    that she did not understand          K.A's problems,

and she does not know what to do to help him.                Removing        K.A.

from his current       pre-adoptive     foster home would be

detrimental     to him developmentally,         emotionally    and

educationally.       His current    placement    could not be improved

upon. While he knows his mother,             severing    that relationship

will not have a material        detrimental      affect on his

development.

     L.A. is a sixteen year old young woman who desires                       to

be adopted     by her current       foster   family and she has made

remarkable     progress   in her adoptive       home.     During the time

that L.A. was returned       to mother,       there were problems        with

truancy    and getting    L.A. enrolled       in school    following     a


                                        7
                                                             Circulated 05/13/2015 11:14 AM




change   of residence.    L.A. was enrolled     in a cyber school

prior to July 2012.      That type of school was not conducive

to L.A.'s   needs,   and the court ordered mother     to enroll        L.A.

in a traditional     school in the Steel Valley     School     District,

where mother   was residing     at the time, but that enrollment

never happened.      Mother   then moved   to McKeesport,    but L.A.

was not enrolled     in that school district     either.     Mother

enrolled    L.A. in a cyber school after she moved to Ohio.

L.A. did not do well educationally until her placement with

her current foster family, after which she developed

educationally as well as emotionally.

     L.A.'s foster mother plans to adopt her.           She

previously adopted five other children, two of whom now

successfully live on their own.         L.A. is attending school

regularly and getting good grades.          L.A. plans to join the

Marines after high school, then retire and join the FBI.

She currently participates in Junior ROTC.          L.A. is doing

well, and she is very happy in her current foster home.

     L.A. is a young woman with ambitions and goals for her

life, and she possesses the drive and determination to

fulfill them.      She clearly sees that it is in her best

                                    8
                                                                 Circulated 05/13/2015 11:14 AM




interest   to remain with her foster mother.               L.A. desires       to

be adopted    by her foster mother          and she has told    her mother

that she wants to be adopted.              With the educational     support

L.A. now receives       and the stable       living environment     provided

by her foster mother,        L.A. will continue      to progress       to be a

productive     adult.    If the court were to deny the petition,

L.A. would     remain in foster care because         returning    her to

her mother's     care is an unacceptable         option.     However    for

the court to leave L.A.        in foster      care would conflict       with

the law's goal of achieving        a final resolution         of a child's

status.

     Dr.     Ros?nblum's   testimony       about L.A. is worth     quoting,

coming    as it does from a witness          who is not given to

hyperbolic     statements:

           In L.A.'s case, I mean, she does have a
     relationship with her mother.    She loves her
     mother. But she is very definite in stating that
     she wants to get adopted.    She has experienced
     some criticism from her family, sisters, mother,
     about her decision, but I have found her to be
     resolute and very clear thinking about her reasons
     for wanting a goal of adoption.
           And I have to editorialize and say that L.A.
     is one of the brightest examples of progress and
     improvement in her personal adjustment and in her
     goals and her aspirations as any child I've seen
     in the dependency system in 30 years.    She just


                                       9
                                                    Circulated 05/13/2015 11:14 AM




    has blossomed into a young lady who's going to
    make her mark in life.
         And I have personally witnessed just enormous
    progres~ .with this young lady.  She's a shining
    example of what happens to a child if she gets the
    right - they get the right attention and emotional
    support.
          So I believe that this is a very important
    step for L.A. and something that she
    understandably aspires to as being important for
    herself.


                          CONCLUSION

    Mother's thought process is immature.   Mother believes

that because she gave birth to these children and she loves

them and they may love her, nothing else is important.         Even

after five years, Mother clings to this immature belief

despite considerable, but unsuccessful, efforts by CYF and

others to help her correct the behaviors that required her

children to be taken into the care of others.   Even her

children realize that being in her care is not in their best

interests.   Both children, for entirely rational reasons,

want to be adopted by their current foster parents who are

able to provide them with educational, emotional,

developmental and protective care they need and deserve.




                              10
                                                       Circulated 05/13/2015 11:14 AM




     The evidence   could not be more certain   that termination

of mother's   parental   rights to K.A. and L.A. best serves       the

needs and welfare   of these children.




                                       BY THE COURT:



                                       Ud)JJ~.
                                       Arnold I. Klein




                                  11